Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office Action is responsive to the amendment and response filed on April 22, 2022 (hereafter “Response”)
Claims 7, 13, and 24 are now amended.
Claims 7–26 are pending in the application. 
RESPONSE TO ARGUMENTS
All previous grounds of rejection under 35 U.S.C. §§ 102–103 are hereby withdrawn, responsive to the Applicant narrowing the scope of every independent claim to require “voice calling” as one of the types of communications that are enabled/disabled contingent upon displaying advertisements. 
In addition, the present Response both amends the claims to recite other limitations that the Applicant contends are missing from the prior art, and argues that the prior art fails to disclose yet other limitations that were not necessarily added by the present amendment. For the sake of simplicity, the Examiner will now address each argument/limitation for which the Examiner continues to maintain the same findings with respect to the prior art. Furthermore, much like the Applicant’s remarks, the Examiner likewise notes that “[w]hile remarks below are made in respect of claim 13, it is to be understood that such remarks also apply to analogous claims 7 and 24.” (See Response 9).
The Applicant contends that Haitsuka fails to “permit wireless communications of the mobile device only when the advertisements are displayed,” because “merely disclose possible implementation options, if ‘it is not desired to display advertisements prior to full establishment of the communication channel’.” (Response 9). The Examiner respectfully disagrees. 
It is irrelevant whether or not the relied-upon portion of Haitsuka is merely a “possible implementation option,” because the rejection is based upon Haitsuka’s disclosure of that implementation option. In other words, if a person claims an invention, and the prior art discloses that the person’s invention is one of among several different alternatives, then the prior art has still disclosed that person’s invention. Accordingly, this argument is not persuasive.
 The Applicant’s arguments on page 10 are not persuasive either, because, respectfully, the Applicant is conflating Haitsuka’s establishment of a connection in step 520 for the “permitting” step of the claimed invention. That is, claim 13 recites the step of “permit wireless voice calling, text messaging and data communications of the mobile device only when the advertisements are displayed;” it does not say anything about whether or not any other kind of communications are permitted when the advertisements are not displayed. FIG. 5 of Haitsuka clearly illustrates that the user cannot use the online service at step 540 until the client application 110 displays on-line ads in the previous step 535. To be sure, client application 110 takes other steps prior to step 535, but none of those steps involve transmitting the claimed text messaging and data communications.
Finally, with respect to amendments (1)–(3), (see Response 10–11), the Examiner’s response is as follows.
Regarding amendment (1), the Examiner respectfully submits that the Applicant is misapplying the word “independent” to both sides of the word “or” in Haitsuka’s disclosure. That is, Haitsuka discloses that its client application 110 may be (i) an independent application, or (ii) a DLL. The claims may continue to be rejected over at least embodiment (ii). On its face, we can see that Haitsuka contemplates the DLL embodiment as being a non-independent version, since Haitsuka explicitly contrasts it with the application program embodiment being “independent.” More importantly, there is evidence that those of ordinary skill in the art understood a “DLL” to be integrated into the operating system. See, e.g., Microsoft Press, dynamic-link library, Microsoft Computer Dictionary 182 (2000 5th ed.) (defining DLLs as “a feature of the Microsoft Windows family of operating systems and OS/2”); Dynamic-link library, <https://en.wikipedia.org/w/index.php?​title=​Dynamic-link_library&oldid=775027618> (revision id. 775027618, published April 12, 2017) (“This notion of building up the operating system from a collection of dynamically loaded libraries is a core concept of Windows that persists as of 2015.”) (emphasis added).
That being said, the foregoing evidence is not even necessary depending on the broadest reasonable interpretation of “integrated.” The question of whether or not two things are truly integral requires a description of the standard by which they are integrated. In this case, the Applicant explains that “integrated” means “that [the application] recognizes when the user has disabled advertisements via the app and/or does not allow function of the smartphone unless the app is active” and that “the integration and operation of this app with the smartphone OS may provide much the same operation and functionality as the advertising-subsidized smartphone.” (Spec. ¶ 34). In this case, client application 110 recognizes when the user has disabled advertisements via the app and/or does not allow the claimed functionality unless it is active for the reasons set forth later in this rejection, and therefore, client application 110 is at least “integrated” in the sense defined by the context of the present application.
Finally, even notwithstanding the above discussion, making two components “integral” with one another is, according to legal precedent, a prima facie “obvious engineering choice.” MPEP § 2144.04 (subsection (V.)(B.)).
Accordingly, the Examiner is unpersuaded about the Applicant’s arguments concerning amendment (1).
Regarding amendment (2), the Examiner respectfully submits that there is no functional difference between Haitsuka transmitting data in general, versus having some of that data include “voice calling.” “<here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02 (subsection III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). In this case, the data from “voice calling” is not functionally related to the claimed mobile device, it is merely one of the three types of data that becomes available once the advertisements are displayed. 
Moreover, even if we assume solely arguendo that “voice calling” is functionally related to the claimed invention, and give it full patentable weight, the concept of the voice calling was known prior to the claimed invention, and would have been obvious to combine with Haitsuka, for the reasons set forth in the rejection below.
Finally, regarding amendment (3), the Applicant contends that Haitsuka’s disclosure of displaying advertisement related to the content prevents amendment (3) from reading on Haitsuka. The Examiner respectfully disagrees. 
The broadest reasonable interpretation of this claim element is that merely the act of displaying the advertisements—as opposed to the underlying content of the advertisements—is independent from user interaction with the content. This interpretation is reasonable because (1) the specification fails to explicitly disclose making the underlying content of the advertisements independent from the user interaction with the non-advertising content; (2) to the contrary, the Applicant even discloses embodiments where the user allows his or her “usage data” to be tracked in conjunction with presenting the advertisements (see Spec. ¶ 30); and (3) every paragraph that the Applicant cited in support of the foregoing limitation strictly cabins itself to the mere display or splitting of the screen, and does not mention the content of the advertising (see Amendment and Response dated April 22, 2022, page 8, citing Spec. ¶¶ 3, 21, 26, and 37). 
In this case, Haitsuka discloses in FIG. 5 that it displays on-line advertisements regardless of how the user uses the online service. See Haitsuka col. 12 ll. 53–56. To the extent that some of these advertisements are based on the “match list” (i.e., targeted advertisements), the use of such a match list to determine which ads to display remains independent from the mere act of actually displaying any advertisements at all.
Accordingly, and for the reasons presented in the rejections below, Haitsuka, Senew, and Pendse teach claims 7–12, and Haitsuka and Pendse teach claims 13, 14, 18–20, and 22–26. The Applicant does not separately argue any of the additional dependent claims, and so they stand rejected over the prior art, again, for the reasons given in the rejections below.
In view of the foregoing, the Applicant’s request for an allowance (Response 16) is respectfully denied.
CLAIM INTERPRETATION
Although an aspect ratio consists of two numbers (width and height), the Examiner understands the term “at least” in claims 8 and 15–17 to refer to the magnitude of the quotient resulting from the left number as the dividend and the right number as the divisor. For example, aspect ratios of 17:9 and 16:8 each fall within the scope of “at least 16:9” because the quotients of 17 ÷ 9 =             
                1
                .
                
                    
                        88
                    
                    -
                
            
         and 16 ÷ 8 = 2.0 are both greater than 16 ÷ 9 =             
                1
                .
                
                    
                        77
                    
                    -
                
            
        .
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7–12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description discloses a device in which the claimed application is already integrated into the device’s operating system, but fails to disclose explicit “computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to integrate an application into an operating system of the mobile device.” 
The Applicant alleges that paragraphs 34 and 35 of the application provide support for this feature, (see Amendment and Response 8 (April 22, 2022)), but they do not. Those two paragraphs describe an application that is already integrated into the smartphone’s operating system, or, at best, has been made to integrate with the smartphone’s operating system, the Applicant claims something far narrower. 
In contrast, claim 7 requires the same computer instructions to be responsible both for performing the inventions primary mode of operation and integrating itself into the operating system of the mobile device. Paragraphs 34 and 35 fail to disclose such an application. Instead, the specification discloses an application that is capable of performing most of the claimed functionality, and further discloses that such an application may be “integrate[d] into the smartphone’s OS,” (Spec. ¶ 34), but the specification never discloses that the application itself performs the step of integrating itself into the mobile operating system.
The following example amendment could be provided to remove the new matter from the claim:
7.	A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to: 
	execute an operating system of the mobile device, wherein the operating system comprises an application integrated therewith, wherein the application partitions a display of the mobile device into: a content space corresponding to spatial pixel dimensions on the display, for displaying a home screen of the operating system and user applications running on the mobile device; [etc.] . . . .
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	HAITSUKA, SENEW, AND PENDSE TEACH CLAIMS 7–12.
Claims 7–12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 7,844,491 B1 (“Haitsuka”) in view of U.S. Patent Application Publication No. 2017/0353758 A1 (“Senew”), and further in view of U.S. Patent Application Publication No. 2002/0024948 A1 (“Pendse”).
Claim 7
Haitsuka teaches: 
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to
A local device 100 is configured to execute an operating system, a browser application 160, and a client application 110. Haitsuka col. 5 ll. 40–50 and col. 6 ll. 25–35. The local device 100 may be “an appropriately Internet-enabled device such as a portable digital assistant (PDA) [or a] mobile phone.” Haitsuka col. 5 ll. 59–60. The non-transitory computer-readable storage medium that physically stores the foregoing software is inherent to any conventional computer that local device 100 embodies, such as the disclosed “mobile phone.” Moreover, irrespective of the level of detail at which Haitsuka discusses this conventional aspect, subsequent portions of this rejection will show that the Senew reference explicitly describes the storage medium itself.
integrate an application into an operating system of the mobile device, 
“Referring now to FIG. 3, there is shown the display 101 having a client window 200 and a browser window 300.” Haitsuka col. 7 ll. 45–46. “The client window 200 is generated and controlled by the client application 110.” Haitsuka col. 7 ll. 46–48. “The client application 110 is a program operative on local device 100, and preferably an independent application program or a DLL.” Haitsuka col. 6 ll. 34–36.
Client application 110 falls within the scope of being “integrated into an operating system” for three reasons. First, even under a narrow interpretation of “integrated,” Haitsuka discloses two embodiments of the client application 110: one where the client application program is “independent,” and another embodiment where the client application 110 is “a DLL.” On its face, we can see that Haitsuka contemplates the DLL embodiment as being a non-independent version, since Haitsuka explicitly contrasts it with the application program embodiment being “independent.” More importantly, there is evidence that those of ordinary skill in the art understood a “DLL” to be integrated into the operating system. See, e.g., Microsoft Press, , dynamic-link library, Microsoft Computer Dictionary 182 (2000 5th ed.) (defining DLLs as “a feature of the Microsoft Windows family of operating systems and OS/2”); Dynamic-link library, <https://en.wikipedia.org/w/index.php?​title=​Dynamic-link_library&oldid=775027618> (revision id. 775027618, published April 12, 2017) (“This notion of building up the operating system from a collection of dynamically loaded libraries is a core concept of Windows that persists as of 2015.”) (emphasis added).
Second, the foregoing evidence is not even necessary depending on the broadest reasonable interpretation of “integrated.” The question of whether or not two things are truly integral requires a description of the standard by which they are integrated. In this case, the Applicant explains that “integrated” means “that [the application] recognizes when the user has disabled advertisements via the app and/or does not allow function of the smartphone unless the app is active” and that “the integration and operation of this app with the smartphone OS may provide much the same operation and functionality as the advertising-subsidized smartphone.” (Spec. ¶ 34). In this case, client application 110 recognizes when the user has disabled advertisements via the app and/or does not allow the claimed functionality unless it is active for the reasons set forth later in this rejection, and therefore, client application 110 is at least “integrated” in the sense defined by the context of the present application.
Finally, even notwithstanding the above discussion, making two components “integral” with one another is, according to legal precedent, a prima facie “obvious engineering choice.” MPEP § 2144.04 (subsection (V.)(B.)).
wherein the application partitions a display of the mobile device into: a content space corresponding to spatial pixel dimensions on the display, for displaying a home screen of the operating system and user applications running on the mobile device;
“The browser window is generated and controlled by the browser application 160, here Microsoft Internet Explorer.” Haitsuka col. 7 ll. 48–50. “The browser window 300 includes a display pane 310, an address bar 320 and a title bar 330. The display pane 310 is a region of the browser window 300 wherein the browser application causes web pages received by the browser application to be displayed.” Haitsuka col. 8 ll. 35–40
and an advertisement space corresponding to spatial pixel dimensions on the display, for displaying advertisements independently of the home screen and the user applications running on the mobile device, 
The client window 200 includes an advertising pane 210, which “is a space in which the client application 110 displays advertisements.” Haitsuka col. 7 ll. 55–61.
and independent of user interaction with the home screen and the user applications,
The broadest reasonable interpretation of this claim element is that merely the act of displaying the advertisements—as opposed to the underlying content of the advertisements—is independent from user interaction with the content. This interpretation is reasonable because (1) the specification fails to explicitly disclose making the underlying content of the advertisements independent from the user interaction with the non-advertising content; (2) to the contrary, the Applicant even discloses embodiments where the user allows his or her “usage data” to be tracked in conjunction with presenting the advertisements (see Spec. ¶ 30); and (3) every paragraph that the Applicant cited in support of the foregoing limitation strictly cabins itself to the mere display or splitting of the screen, and does not mention the content of the advertising (see Amendment and Response dated April 22, 2022, page 8, citing Spec. ¶¶ 3, 21, 26, and 37). 
In this case, Haitsuka discloses in FIG. 5 that it displays on-line advertisements regardless of how the user uses the online service. See Haitsuka col. 12 ll. 53–56. To the extent that some of these advertisements are based on the “match list” (i.e., targeted advertisements), the use of such a match list to determine which ads to display remains independent from the mere act of actually displaying any advertisements at all.

Since Haitsuka’s advertising window remains visible and “on top of” other windows throughout the entire online session, and since this rejection maps the claimed content space to Haitsuka’s whole desktop display of applications—including browser window 300—Haitsuka does not explicitly disclose this negative limitation. That said, it is noted that Haitsuka at least teaches that the client window 200 and its advertising pane 210 does not overlap the browser window’s display pane 310 (i.e., the region where the browser window 300 displays the main content). Additionally, “the client application 110 preferably allows the user to select one of several predefined locations for the client window 200, such as lower left corner, upper right corner, etc.” Haitsuka col. 8 ll. 56–59.
permit wireless 
As shown in FIG. 5, upon establishing a communication channel to the online service and getting a playlist of advertisements in steps 525–530, Haitsuka col. 12 ll. 25–30, “[t]he client application then displays advertisements in accordance with the on-line play list and the match list (step 535), and this continues while the user uses the online service (step 540),” Haitsuka col. 12 ll. 53–56 (emphasis added), but only while the user uses the online service. See Haitsuka col. 11 ll. 4–6 (“Where it is not desired to display advertisements prior to full establishment of the communication channel, then it is preferred also that the ad pane 210 not be displayed.”).
Note that the communication channel may a wireless connection. Haitsuka col. 9 ll. 22–40 and col. 6 ll. 1–6.
Finally, with respect to the content of communications enabled while using the online service, Haitsuka at least teaches permitting text messaging and data communications. See Haitsuka col. 6 ll. 30–35 and col. 2 ll. 54–57.
and disable the wireless voice calling, text messaging and data communications of the mobile device when the advertisements are not displayed. 
“At some point, the user's online session will end. To manually close the session, the user can select icon 250 in the client window 200 (FIG. 2) . . . . If the user confirms closure, then the client application 110 closes the communication channel to the online service (step 550), and the method ends (step 555).” Haitsuka col. 13 ll. 7–15. “The close icon 250 causes the client window 200 to close, and thus also causes the session with the online service to terminate.” Haitsuka col. 8 ll. 20–22.
As mentioned above, Haitsuka appears not to explicitly disclose whether the advertisement space and the content space have no overlap.
Senew, however, teaches: 
A non-transitory computer-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor of a mobile device, cause the mobile device to: 
“As will be appreciated by one skilled in the art, aspects of the embodiments may be embodied as a system, apparatus, method, or program product. Accordingly, embodiments may take the form of . . . a program product embodied in one or more computer readable storage devices storing machine readable code, computer readable code, and/or program code, referred hereafter as code. The storage devices may be tangible, non-transitory, and/or non-transmission. The storage devices may not embody signals. In a certain embodiment, the storage devices only employ signals for accessing code.” Senew ¶ 20.
integrate an application into an operating system of the mobile device, 
“In some embodiments, the memory 204 also stores program code and related data, such as an operating system or other controller algorithms operating on the information handling device 102.” Senew ¶ 49.
partition a display of the mobile device into: 
	a content space corresponding to spatial pixel dimensions on the display, 
“FIG. 6 is a schematic block diagram illustrating an embodiment of the display device 108 operating in a second mode.” Senew ¶ 66. When in the second mode, “a first zone 602 occupies a first portion of the screen 600.” Senew ¶ 66. 
for displaying a home screen of an operating system and user applications running on the mobile device; 
“[T]he first zone 602 is used to display a live event,” Senew ¶ 66, and the display of the live event is produced by an application running on the device that receives and decodes the video signal for viewing. See Senew ¶¶ 68–69.
and an advertisement space corresponding to spatial pixel dimensions on the display, 
Meanwhile, “a second zone 604 occupies a third portion of the screen 600.” Senew ¶ 66. 
for displaying advertisements independently of the home screen and the user applications running on the mobile device; 
“[T]he second zone 604 is used to display advertisements.” Senew ¶ 66.
wherein the advertisement space and the content space have no overlap
As shown in FIG. 6, none of the zones (including the first and second zones 602–604) overlap with each other. Senew FIG. 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Senew’s known technique of tiling display regions on a mobile device without overlap to Haitsuka’s window 200, such that the window would not overlap the rest of the windows displayed by the operating system (including the browser window 300). The rationale for this combination is that the use of a known technique to improve similar devices in the same way is obvious if it yields predictable results, MPEP § 2143(I.)(C.), and the relevant evidence-supported findings for this rationale are as follows:
(1) The prior art (Haitsuka) contained a base device upon which the claimed invention can be seen as an “improvement,” because the claimed invention does not obstruct any user interface controls when displaying advertisements.
(2) The prior art (Senew) contained a comparable device that has been improved in the same way as the claimed invention, since Senew tiles the two display areas without overlapping them.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, because Haitsuka’s client window 200 was already capable of designating a pre-defined location at which to display the advertisements. See Haitsuka col. 8 ll. 56–59. The results would have been predictable to one of ordinary skill in the art, because Haitsuka explains that its client window 200 is movable, and Senew explicitly illustrates the result of arranging the windows in a non-overlapping manner. Any skilled artisan should be able to predict a result that has already been shown to him or her.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Haitsuka with Senew.
Nevertheless, from the foregoing, it is also apparent that Haitsuka and Senew do not explicitly disclose whether or not “voice calling” is one of the forms of data that its system permits upon activating the advertising. It could be argued that Haitsuka does not need to disclose the content of the communications includes “voice calling” in order to reach a finding of anticipation, because “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02 (subsection III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). In this case, the data from “voice calling” is not functionally related to the claimed mobile device, it is merely one of the three types of data that becomes available once the advertisements are displayed. 
Nevertheless, this rejection will assume solely arguendo that “voice calling” is functionally related to the claimed invention, and give it full patentable weight, in order to promote compact prosecution. Under these circumstances, the only thing missing from Haitsuka is the concept of using the sponsored Internet services disclosed therein to make voice calls over the network.
Pendse teaches exactly that. As shown in figures 3a and 3b, “client computer 206, using packet based phone 230, makes or receives phone calls, block 312,” and in response, “telephony servers 208 facilitate the phone calls based at least in part on the amount of telephony service credits the user has been credited.” Pendse ¶ 31. Importantly, the user earns “telephony service credits” by consuming advertising content. Pendse ¶ 29 (referring to blocks 306–308 of figure 3a). To be sure, this arrangement does not necessarily provide voice calling “only when the advertisements are displayed,” but Pendse does not need to repeat Haitsuka’s pre-existing teaching of this feature in order to reach a conclusion of obviousness.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add “voice calling” to the list of advertising-sponsored activities that Haitsuka already supports, as taught by Pendse. One would have been motivated to add voice calling to Haitsuka’s advertising-sponsored internet service because the advertising helps subsidize the cost of the telephony services, making them more affordable. See Pendse ¶ 30 (“Sponsors . . . underwrite the cost of the telephony services that are going to provided by telephony servers 208 based on the credits given.”).
Claim 8
Haitsuka, as combined with Senew and Pendse, teaches the non-transitory computer-readable storage medium of claim 7, 
wherein the content space has an aspect ratio of at least 16:9.
“In certain embodiments, the first zone 602 may have a 16:9 aspect ratio.” Senew ¶ 66.
Claim 9
Haitsuka, as combined with Senew and Pendse, teaches the non-transitory computer-readable storage medium of claim 7, 
wherein the position of the content space relative to the position of the advertisement space is variable.
“The client application 110 preferably allows the user to select one of several predefined locations for the client window 200, such as lower left corner, upper right corner, etc.” Haitsuka col. 8 ll. 56–59.
Claim 10
Haitsuka, as combined with Senew and Pendse, teaches the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
receive user consent, via a user interface of the mobile device, to continuously display advertisements in the advertisement space; 
“After the method begins (step 505), the client application is activated (step 510). The client application 110 may be installed . . . during use of the local device 100 at the instigation of the user,” and “may be activated either manually or automatically.” Haitsuka col. 10 ll. 42–48.
and unlock a wireless communication system of the mobile device to permit the wireless communications of the mobile device upon displaying advertisements in the advertisement space.
“Preferably, after the client application 110 is activated, the client application 110 displays the client window 200 on the display 101 (step 515). In the next step (step 520), the client application 110 displays advertisements in the ad pane 210.” Haitsuka col. 12 ll. 25–30. “The client application then displays advertisements in accordance with the on-line play list and the match list (step 535), and this continues while the user uses the online service (step 540),” Haitsuka col. 12 ll. 53–56 (emphasis added), but only while the user uses the online service. See Haitsuka col. 11 ll. 4–6 (“Where it is not desired to display advertisements prior to full establishment of the communication channel, then it is preferred also that the ad pane 210 not be displayed.”).
Claim 11
Haitsuka, as combined with Senew and Pendse, teaches the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
retrieve the advertisements from a local storage of the mobile device for display in the advertisement space.
“Preferably, the client application 110 displays advertisements from the time that the client application 110 is activated. To accomplish this, the client application 110 preferably is provided with a logon play list for use before the communication channel with the OSP server 130 is open. The client application 110 preferably is also provided with the advertisements referenced in the logon play list. The logon play list is preferably stored on the local device 100 during installation of the client application 110.” Haitsuka col. 11 l. 65 through col. 12 l. 6.
Claim 12
Haitsuka, as combined with Senew and Pendse, teaches the non-transitory computer-readable storage medium of claim 7, further comprising instructions that cause the mobile device to: 
download the advertisements from a server connected to the mobile device for display in the advertisement space.
“Subsequently, during each session with the online service, the OSP server 130 provides a new logon play list and the advertisements referenced by the new logon play list to the client application 110 for use by the client application 110 during the next logon. The OSP server 130 can transmit the new logon play list in any of several ways, such as part of establishment of the communication channel to the OSP server 130, during the user's session with the online service, or as part of the closing of the communication channel.” Haitsuka col. 12 ll. 6–17.
II.	HAITSUKA AND PENDSE TEACH CLAIMS 13, 14, 18–20, AND 22–26.
Claims 13, 14, 18–20, and 22–26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 7,844,491 B1 (“Haitsuka”) in view of U.S. Patent Application Publication No. 2002/0024948 A1 (“Pendse”).
Claim 13
Haitsuka teaches:
A mobile device, comprising: a display for presenting content and advertisements, 
A local device 100 is configured to execute an operating system, a browser application 160, and a client application 110. Haitsuka col. 5 ll. 40–50 and col. 6 ll. 25–35. The local device 100 may be “an appropriately Internet-enabled device such as a portable digital assistant (PDA) [or a] mobile phone.” Haitsuka col. 5 ll. 59–60. “The local device 100 preferably includes an output device, such as display 101.” Haitsuka col. 5 ll. 54–55.
wherein the display is partitioned into at least a first portion and a second portion 
“Referring now to FIG. 3, there is shown the display 101 having a client window 200 and a browser window 300.” Haitsuka col. 7 ll. 45–46. 
by an application integrated into an operating system of the mobile device;
“The client window 200 is generated and controlled by the client application 110.” Haitsuka col. 7 ll. 46–48. “The client application 110 is a program operative on local device 100, and preferably an independent application program or a DLL.” Haitsuka col. 6 ll. 34–36.
Client application 110 falls within the scope of being “integrated into an operating system” for three reasons. First, even under a narrow interpretation of “integrated,” Haitsuka discloses two embodiments of the client application 110: one where the client application program is “independent,” and another embodiment where the client application 110 is “a DLL.” On its face, we can see that Haitsuka contemplates the DLL embodiment as being a non-independent version, since Haitsuka explicitly contrasts it with the application program embodiment being “independent.” More importantly, there is evidence that those of ordinary skill in the art understood a “DLL” to be integrated into the operating system. See, e.g., Microsoft Press, , dynamic-link library, Microsoft Computer Dictionary 182 (2000 5th ed.) (defining DLLs as “a feature of the Microsoft Windows family of operating systems and OS/2”); Dynamic-link library, <https://en.wikipedia.org/w/index.php?​title=​Dynamic-link_library&oldid=775027618> (revision id. 775027618, published April 12, 2017) (“This notion of building up the operating system from a collection of dynamically loaded libraries is a core concept of Windows that persists as of 2015.”) (emphasis added).
Second, the foregoing evidence is not even necessary depending on the broadest reasonable interpretation of “integrated.” The question of whether or not two things are truly integral requires a description of the standard by which they are integrated. In this case, the Applicant explains that “integrated” means “that [the application] recognizes when the user has disabled advertisements via the app and/or does not allow function of the smartphone unless the app is active” and that “the integration and operation of this app with the smartphone OS may provide much the same operation and functionality as the advertising-subsidized smartphone.” (Spec. ¶ 34). In this case, client application 110 recognizes when the user has disabled advertisements via the app and/or does not allow the claimed functionality unless it is active for the reasons set forth later in this rejection, and therefore, client application 110 is at least “integrated” in the sense defined by the context of the present application.
Finally, even notwithstanding the above discussion, making two components “integral” with one another is, according to legal precedent, a prima facie “obvious engineering choice.” MPEP § 2144.04 (subsection (V.)(B.)).
and a user interface for receiving user input, 
The local device 100 further includes “an input device.” Haitsuka col. 5 ll. 55–57.
wherein the mobile device is configured to: display advertisements on the first portion of the display; 
The client window 200 includes an advertising pane 210, which “is a space in which the client application 110 displays advertisements.” Haitsuka col. 7 ll. 55–61.
permit wireless 
As shown in FIG. 5, upon establishing a communication channel to the online service and getting a playlist of advertisements in steps 525–530, Haitsuka col. 12 ll. 25–30, “[t]he client application then displays advertisements in accordance with the on-line play list and the match list (step 535), and this continues while the user uses the online service (step 540),” Haitsuka col. 12 ll. 53–56 (emphasis added), but only while the user uses the online service. See Haitsuka col. 11 ll. 4–6 (“Where it is not desired to display advertisements prior to full establishment of the communication channel, then it is preferred also that the ad pane 210 not be displayed.”).
Note that the communication channel may a wireless connection. Haitsuka col. 9 ll. 22–40 and col. 6 ll. 1–6.
With respect to the content of communications enabled while using the online service, Haitsuka at least teaches permitting text messaging and data communications. See Haitsuka col. 6 ll. 30–35 and col. 2 ll. 54–57.
disable the wireless voice calling, text messaging and data communications of the mobile device when the advertisements are not displayed; 
“At some point, the user's online session will end. To manually close the session, the user can select icon 250 in the client window 200 (FIG. 2) . . . . If the user confirms closure, then the client application 110 closes the communication channel to the online service (step 550), and the method ends (step 555).” Haitsuka col. 13 ll. 7–15. “The close icon 250 causes the client window 200 to close, and thus also causes the session with the online service to terminate.” Haitsuka col. 8 ll. 20–22.
and display content on the second portion of the display, wherein the advertisements are displayed independently of the content 
“The browser window is generated and controlled by the browser application 160, here Microsoft Internet Explorer.” Haitsuka col. 7 ll. 48–50. “The browser window 300 includes a display pane 310, an address bar 320 and a title bar 330. The display pane 310 is a region of the browser window 300 wherein the browser application causes web pages received by the browser application to be displayed.” Haitsuka col. 8 ll. 35–40.
and independent of user interaction with the content.
The broadest reasonable interpretation of this claim element is that merely the act of displaying the advertisements—as opposed to the underlying content of the advertisements—is independent from user interaction with the content. This interpretation is reasonable because (1) the specification fails to explicitly disclose making the underlying content of the advertisements independent from the user interaction with the non-advertising content; (2) to the contrary, the Applicant even discloses embodiments where the user allows his or her “usage data” to be tracked in conjunction with presenting the advertisements (see Spec. ¶ 30); and (3) every paragraph that the Applicant cited in support of the foregoing limitation strictly cabins itself to the mere display or splitting of the screen, and does not mention the content of the advertising (see Amendment and Response dated April 22, 2022, page 8, citing Spec. ¶¶ 3, 21, 26, and 37). 
In this case, Haitsuka discloses in FIG. 5 that it displays on-line advertisements regardless of how the user uses the online service. See Haitsuka col. 12 ll. 53–56. To the extent that some of these advertisements are based on the “match list” (i.e., targeted advertisements), the use of such a match list to determine which ads to display remains independent from the mere act of actually displaying any advertisements at all.
From the foregoing, it should be apparent that Haitsuka does not appear to explicitly disclose whether or not “voice calling” is one of the forms of data that its system permits upon activating the advertising. It could be argued that Haitsuka does not need to disclose the content of the communications includes “voice calling” in order to reach a finding of anticipation, because “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02 (subsection III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). In this case, the data from “voice calling” is not functionally related to the claimed mobile device, it is merely one of the three types of data that becomes available once the advertisements are displayed. 
Nevertheless, this rejection will assume solely arguendo that “voice calling” is functionally related to the claimed invention, and give it full patentable weight, in order to promote compact prosecution. Under these circumstances, the only thing missing from Haitsuka is the concept of using the sponsored Internet services disclosed therein to make voice calls over the network.
Pendse teaches exactly that feature. As shown in figures 3a and 3b, “client computer 206, using packet based phone 230, makes or receives phone calls, block 312,” and in response, “telephony servers 208 facilitate the phone calls based at least in part on the amount of telephony service credits the user has been credited.” Pendse ¶ 31. Importantly, the user earns “telephony service credits” by consuming advertising content. Pendse ¶ 29 (referring to blocks 306–308 of figure 3a). To be sure, this arrangement does not necessarily provide voice calling “only when the advertisements are displayed,” but Pendse does not need to repeat Haitsuka’s pre-existing teaching of this feature in order to reach a conclusion of obviousness.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add “voice calling” to the list of advertising-sponsored activities that Haitsuka already supports, as taught by Pendse. One would have been motivated to add voice calling to Haitsuka’s advertising-sponsored internet service because the advertising helps subsidize the cost of the telephony services, making them more affordable. See Pendse ¶ 30 (“Sponsors . . . underwrite the cost of the telephony services that are going to provided by telephony servers 208 based on the credits given.”).
Claim 14
Haitsuka and Pendse teach the mobile device of claim 13, further configured to: 
receive user consent, via the user interface, to continuously display advertisements on the first portion of the display; 
“After the method begins (step 505), the client application is activated (step 510). The client application 110 may be installed . . . during use of the local device 100 at the instigation of the user,” and “may be activated either manually or automatically.” Haitsuka col. 10 ll. 42–48.
and unlock a wireless communication system of the mobile device to permit the wireless communications of the mobile device upon displaying advertisements on the first portion of the display.
“Preferably, after the client application 110 is activated, the client application 110 displays the client window 200 on the display 101 (step 515). In the next step (step 520), the client application 110 displays advertisements in the ad pane 210.” Haitsuka col. 12 ll. 25–30. “The client application then displays advertisements in accordance with the on-line play list and the match list (step 535), and this continues while the user uses the online service (step 540),” Haitsuka col. 12 ll. 53–56 (emphasis added), but only while the user uses the online service. See Haitsuka col. 11 ll. 4–6 (“Where it is not desired to display advertisements prior to full establishment of the communication channel, then it is preferred also that the ad pane 210 not be displayed.”).
Claim 18
Haitsuka and Pendse teach the mobile device of claim 13, wherein the content comprises: 
a home screen of an operating system installed on the mobile device; and applications running on the mobile device.
As shown in FIG. 3, in addition to the desktop generated by the operating system, see Haitsuka FIG. 3, col. 5 ll. 50–55, and col. 8 ll. 59–65, there is a “browser window is generated and controlled by the browser application 160, here Microsoft Internet Explorer.” Haitsuka col. 7 ll. 48–50. “The browser window 300 includes a display pane 310, an address bar 320 and a title bar 330. The display pane 310 is a region of the browser window 300 wherein the browser application causes web pages received by the browser application to be displayed.” Haitsuka col. 8 ll. 35–40
Claim 19
Haitsuka and Pendse teach the mobile device of claim 13, 
wherein the advertisements comprise: images, videos, GIFs, text or any combination thereof.
As shown in FIG. 3, the ad pane 210 displays advertisements comprising at least images, text, or a combination thereof.
Claim 20
Haitsuka and Pendse teach the mobile device of claim 13, 
wherein the position of the first portion of the display relative to the position of the second portion of the display is variable.
“The client application 110 preferably allows the user to select one of several predefined locations for the client window 200, such as lower left corner, upper right corner, etc.” Haitsuka col. 8 ll. 56–59.
Claim 22
Haitsuka and Pendse teach the mobile device of claim 13, further configured to: 
retrieve the advertisements from a local storage of the mobile device for display in the first portion of the display.
“Preferably, the client application 110 displays advertisements from the time that the client application 110 is activated. To accomplish this, the client application 110 preferably is provided with a logon play list for use before the communication channel with the OSP server 130 is open. The client application 110 preferably is also provided with the advertisements referenced in the logon play list. The logon play list is preferably stored on the local device 100 during installation of the client application 110.” Haitsuka col. 11 l. 65 through col. 12 l. 6.
Claim 23
Haitsuka and Pendse teach the mobile device of claim 13, further configured to: 
download the advertisements from a server connected to the mobile device for display in the first portion of the display.
 “Subsequently, during each session with the online service, the OSP server 130 provides a new logon play list and the advertisements referenced by the new logon play list to the client application 110 for use by the client application 110 during the next logon. The OSP server 130 can transmit the new logon play list in any of several ways, such as part of establishment of the communication channel to the OSP server 130, during the user's session with the online service, or as part of the closing of the communication channel.” Haitsuka col. 12 ll. 6–17.
Claims 24–26
Claims 24–26 recite substantially the same method that the mobile device of claims 13, 14, 22, and 23 (with claims 22 and 23 corresponding to claim 26), and are therefore rejected according to the same findings and rationale as provided above for those claims. To the extent that claim 24 further describes a “display driver” for effecting the partitioning, Haitsuka further discloses the same software for performing the same functionality. See Haitsuka col. 5 ll. 3–5 and col. 8 ll. 5–10.
III.	HAITSUKA, PENDSE, AND SENEW TEACH CLAIMS 15 AND 21.
Claims 15 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Haitsuka and Pendse as applied to claim 13 above, and further in view of Senew.
Claim 15
Haitsuka and Pendse teach the mobile device of claim 13, but does not explicitly disclose whether the second portion of the display has an aspect ratio of at least 16:9.
Senew, however, teaches a mobile device with a split display, wherein:
the second portion of the display has an aspect ratio of at least 16:9.
“In certain embodiments, the first zone 602 may have a 16:9 aspect ratio.” Senew ¶ 66.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Senew’s known technique of tiling display regions on a mobile device without overlap to Haitsuka’s window 200, such that the window would not overlap the rest of the windows displayed by the operating system (including the browser window 300), while also leaving the content portion to have an aspect ratio of at least 16:9. The rationale for this combination is that the use of a known technique to improve similar devices in the same way is obvious if it yields predictable results, MPEP § 2143(I.)(C.), and the relevant evidence-supported findings for this rationale are as follows:
(1) The prior art (Haitsuka) contained a base device upon which the claimed invention can be seen as an “improvement,” because the claimed invention does not obstruct any user interface controls when displaying advertisements.
(2) The prior art (Senew) contained a comparable device that has been improved in the same way as the claimed invention, since Senew tiles the two display areas without overlapping them.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, because Haitsuka’s client window 200 was already capable of designating a pre-defined location at which to display the advertisements. See Haitsuka col. 8 ll. 56–59. The results would have been predictable to one of ordinary skill in the art, because Haitsuka explains that its client window 200 is movable, and Senew explicitly illustrates the result of arranging the windows in a non-overlapping manner. Any skilled artisan should be able to predict a result that has already been shown to him or her.
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Haitsuka with Senew.
Claim 21
Haitsuka and Pendse teaches the mobile device of claim 13, and at least suggests a touchscreen, because Haitsuka discloses that its system may be implemented “as a portable digital assistant (PDA) [or] mobile phone.” Haitsuka col. 5 ll. 59–60. Nevertheless, neither reference explicitly discloses whether or not the display and user interface form a touchscreen.
Senew, however, teaches a mobile device wherein:
the display and the user interface form a touchscreen.
“In some embodiments, the input device 206 and the display device 210 are combined into a single device, such as a touchscreen.” Senew ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Senew’s touchscreen in the PDA or mobile phone embodiment of Haitsuka’s device (assuming the touchscreen wasn’t already inherent to the same). One would have been motivated to combine Senew with Haitsuka because a touchscreen would make the overall device more portable. 
IV.	HAITSUKA, PENDSE, MMA, AND SANGHAVI TEACH CLAIM 16.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Haitsuka and Pendse as applied to claim 13 above, and further in view of Mobile Marketing Association, Mobile Advertising Guidelines (version 5.0, Feb. 2011), available at https://www.​mmaglobal.​com/​files/mobileadvertising.pdf (hereafter “MMA”) and U.S. Patent Application Publication No. 2014/0344055 A1 (“Sanghavi”).
Claim 16
Haitsuka teaches the mobile device of claim 13, but does not explicitly disclose the aspect ratio of the first portion of the display.
MMA, however, teaches a technique for displaying advertisements in a first portion of a display device, wherein:
the first portion of the display has an aspect ratio of at least 1:6 that covers the
As a reminder on claim interpretation, the intended meaning of the Applicant’s claim language reverses the height and width of the aspect ratio. In other words, claim 16 requires the advertising portion of the display to have a width dimension that is six times as large as its height.
MMA likewise teaches via Table 1 that there are two widely accepted and strongly recommended industry standards for advertisement banners on mobile devices: “high” banners, which are four times as wide as their height, and regular banners, which are six times as wide as their height (i.e., 1:6 in the claim language). MMA 4–5 (table 1). As shown in the table, each of the non-“high” banners are recommended to be constrained to a one-to-six height to width ratio. For example, the X-Large image banner is 300 × 50 pixels (300 ÷ 50 = 6 ÷ 1), the Large Image Banner is 216 × 36 pixels (216 ÷ 36 = 6 ÷ 1), the Medium Image Banner is 168 × 28 pixels (168 ÷ 28 = 6 ÷ 1), and so on.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the industry standard practice of a 1:6 height to width aspect ratio, as set forth by the Mobile Marketing Association, when implementing Senew’s advertising space. One would have been motivated to follow MMA’s accepted practices because “[l]imiting the amount of distinct dimensions reduces the amount of time and resources spent on creative production,” and because these particular dimensions “have been carefully chosen to provide a good fit for the majority of mobile phones.” MMA 5.
Neither Haitsuka nor MMA appear to explicitly disclose covering the entire width of the display in their respective advertising sections. 
Sanghavi, however, teaches a mobile device that displays a first portion, within a display partitioned into two portions, 
that covers the entire width of the display.
“FIG. 2 illustrates an example configuration 200 for an interaction-aware advertisement. The configuration 200 includes an advertisement 204 displayed as a top-anchored banner on the application 210 at the device 202.” Sanghavi ¶ 52. As shown, the top-anchored banner spans the entire width of device 202. See Sanghavi FIG. 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Haitsuka and MMA’s banners to span the entire width of the display, as taught by Sanghavi. One would have been motivated to combine Sanghavi with Haitsuka and MMA because Sanghavi’s banner configuration 200 can help “to overcome or minimize banner blindness in the mobile context, which tends to be more prone to banner blindness.” Sanghavi ¶ 52.
V.	HAITSUKA, PENDSE AND PANTEL TEACH CLAIM 17.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Haitsuka and Pendse as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2018/0219987 A1 (“Pantel”).
Claim 17
Haitsuka teaches the mobile device of claim 13, but does not explicitly disclose a display having an aspect ratio of at least 35:18.
Pantel, however, teaches a mobile device with a display, wherein: 
the display has an aspect ratio of at least 35:18.
As an initial matter, it should be understood that the scope of “35:18” is mathematically identical to the scope of “17.5:9.” Pantel teaches a mobile terminal with a display screen, which “may be rectangular with an aspect ratio of, for instance, 16:9, 2:1, 19.5:9, or 21:9.” Pantel ¶ 7. Among these, the Examiner finds that at least 2:1, 19.5:9, or 21:9 are greater than 17.5:9 (or 35:18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enlarge the height of Haitsuka’s device 100 to the taller dimensions taught by Pantel, and one would have been motivated to do so because this makes it possible to fit more information on the screen. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.​gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176